DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022, has been entered.

Information Disclosure Statement
In the IDS submitted on January 4, 2022:
Citation 4 (Wang) has been struck through because it is a duplicate of a citation in the IDS submitted on May 10, 2021.  Despite being struck through, the document has been considered.
NPL citation 2 has been modified by the examiner to reflect the 9 pages submitted by applicant.  It appears that “4 pages” is a typo in the citation.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Fusion of Microprocessor Store Instructions Having the Same Form and Contiguous Memory Locations--. 

Claim Objections
Claim 13 is objected to because of the following informalities:
In line 1, insert --instruction-- after “first”.
Appropriate correction is required.

Claim Interpretation
Claims 7 and 14 include the term “D-form”.  Based on limited Google searching, this term does not have an ordinary and customary meaning to those of ordinary skill in the art.  Therefore, the examiner is to look to the specification for a provided meaning.  See the flowchart in MPEP 2111.01.  From paragraph [0041] of the specification, “[f]or D-form stores, the store address is formulated by a base-register plus a 16 bit immediate offset from the instruction itself.”  Thus, the term D-form in claims 7 and 14 (and any other claim using this term) is limited and interpreted according to this explicit definition.  This interpretation is consistent with Figure 6.3 of the “Guide to RISC Processors” provided by applicant on January 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In each of claims 2, 9, and 18, applicant claims determining that the instructions have the same instruction type in addition to determining the instructions have the same instruction form.  However, the specification appears to equate type and form (see paragraph [0039], the first sentence of paragraph [0041], and the end of paragraph [0069]).  The examiner sees no original support for separately determining the form and type of the instructions, as now claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, line 7, “the instruction”.  Multiple instructions are previously set forth.
In claim 8, line 8, “the instruction” for similar reasons.
In claim 15, line 6, “the instruction” for similar reasons.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkel et al., U.S. Patent Application Publication No. 2018/0095761 (herein referred to as Winkel).
Referring to claim 1, Winkel has taught a method comprising:
a) identifying two instructions in an execution pipeline of a microprocessor, wherein the two instruction include a first instruction and a second instruction (see FIG.2B, and note two (first and second) store.32 instructions are identified in a pipeline 400 (FIG.4A) of a processor);
b) determining that the two instructions meet a fusion criteria, wherein determining that the two instructions meet the fusion criteria comprises determining that the first and second instructions have a same instruction form and store data in contiguous memory locations, wherein the instruction form defines a format that the instruction is encoded in (see at least step 304 in FIG.3.  The two instructions in FIG.2B meet a fusion criteria because they have the same form (they are both stores encoded in a base+offset (also known as register indirect with immediate update) format (r3 being the base and +X being the offset)) and because they store data in contiguous locations (e.g. from FIG.2B, one store stores to at least r3+3 and the other store stores to at least r3+4.  These locations are contiguous));
c) recoding, in response to determining that the two instructions meet the fusion criteria, the two instructions into a fused instruction (see FIG.2B and note the two stores are recoded as a larger fused store); and
d) executing the fused instruction (see the last sentence of paragraph [0039]).
Referring to claim 2, Winkel has taught the method of claim 1, wherein determining that the two instructions meet the fusion criteria further comprises: in addition to determining that the first and second instructions have the same instruction form and store data in contiguous memory locations, determining that the first and second instructions have a same instruction type (in FIG.2B, it is determined that they both are of the type that bases the memory address to which to store on register r3) and a same instruction length (in FIG.2B, it is determined that they both have the same instruction length (32)), and that they are consecutive instructions in a fetch queue (see paragraph [0027].  In one embodiment, one of the criteria for fusion is that the stores are adjacent (directly next to each other in the instruction/fetch queue)).
Claims 8-9 are respectively rejected for similar reasons as claims 1-2.
Claim 13 is rejected for similar reasons set forth in the rejection of claim 6 below (parts (a)-(d) only).  Furthermore, Winkel has taught wherein the first precedes the second instruction in a fetch queue (see paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Gschwind et al., U.S. Patent No. 8,904,151 (herein referred to as Gschwind).
Referring to claim 3, Winkel has taught the method of claim 1, but has not taught wherein the method further comprises: identifying an exception while executing the fused instruction; flushing the fused instruction; and re-fetching the two instructions.  However, Gschwind has taught such a method.  See column 11, lines 13-32, and column 12, line 61, to column 13, line 4.  Gschwind’s scheme allows for precise exception reporting, which is advantageous for known reasons in the art, such as restarting execution at the precise point of error, thereby not requiring much/any redundant work.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkel such that the method further comprises: identifying an exception while executing the fused instruction; flushing the fused instruction; and re-fetching the two instructions.
Referring to claim 4, Winkel, as modified, has taught the method of claim 3, wherein the method further comprises: executing, after re-fetching the two instructions, the two instructions separately (see Gschwind, column 11, lines 26-32).
Referring to claim 5, Winkel, as modified, has taught the method of claim 3, the method further comprising: determining that the exception was related to the first instruction of the two instructions; and recording the exception against the first instruction (see Gschwind, column 11, lines 26-32.  Note that Gschwind’s second instruction could be a “first” instruction, which is just a label).
Claims 10-12 are respectively rejected for similar reasons as claims 3-5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of the examiner’s taking of Official Notice.
Referring to claim 6, Winkel has taught the method of claim 1, the method further comprising:
a) determining that the first instruction is to store data to a first area of memory (from FIG.2C, the top store writing to area 110b is the first store);
b) determining that the second instruction is to store data to a second area of memory that directly precedes the first area of memory (from FIG.2C, the bottom store writing to area 110a, which directly precedes area 110b, is the second store);
c) marking the fused instruction as reversed (see paragraph [0044]); and
d) flipping an order of the first and second instructions in the fused instruction (see FIG.2C and paragraphs [0044]-[0046], particularly the last sentence of paragraph [0046].  Even though the top store is the first store, it is performed second by the fused store since it writes to the subsequent storage area.  The store that writes to the preceding storage area is performed first).
e) Winkel has not taught wherein the first instruction was fetched before the second instruction.  However, it is known to fetch instructions in different cycles, for instance, one at a time.  This will minimize the size of the bus used to transport instructions (as opposed to requiring a larger bus to fetch multiple instructions at once).  Therefore, to reduce at least some hardware, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkel such that the first instruction was fetched before the second instruction.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Dandamudi, “Guide to RISC Processors: For Programmers and Engineers”, February 16, 2005, pp.84-86 (as cited by applicant on January 4, 2022).
Referring to claim 7, Winkel has taught the method of claim 1, wherein, in addition to determining that the first and second instructions have the same instruction form and store data in contiguous memory locations, determining that the two instructions meet the fusion criteria further comprises:
a) determining that the first and second instructions have the same base register (see FIG.2B and paragraph [0031].  it is determined that two stores with the same base register (e.g. r3) satisfy a fusion criteria);
b) determining a store length for the first and second instructions, wherein the store length is the same for both the first and second instructions (from FIG.2B, it is determined that two stores with the same length (32) satisfy a fusion criteria); and
c) determining that a difference between a first offset of the first instruction and a second offset of the second instruction is equal to the store length (from FIG.2B, it is determined that the difference between the two offsets (“+0” and “+4”) equals the store length in bytes.  As such, another fusion criteria is satisfied).
d) Winkel has not taught that the first and second instructions are D-form store instructions, which are interpreted and limited in accordance with paragraph [0041] of the specification, i.e., as stores where ”the store address is formulated by a base-register plus a 16 bit immediate offset from the instruction itself.”  While Winkel does teach formulating the address based on a base register (e.g. FIG.2B, register r3) and an offset (e.g. FIG.2B, +0, +4), Winkel is silent as to the size of the offset.  However, Dandamudi has taught a D-form store instruction that specifies a base register and a 16-bit immediate offset (Figure 6.3(d), base register rA and 16-bit offset in bits 16:31) (also see the first full paragraph on p.86, and the description of “Register Indirect with Immediate Update” on p.84).  The examiner notes that changing the size of the offset is not a patentable distinction absent applicant’s demonstration of the criticality of the size.  See MPEP 2144.04 for various case law.  A 16-bit offset would allow for an instruction to access a large chunk of memory starting from a base address.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkel such that the first and second instructions are D-form store instructions.  In FIG.2B of Winkel, as modified, an offset of +0 (for the first/top store in FIG.2B) would be encoded with 16 zeros, and an offset of +4 (for the second/bottom store in FIG.2B) would be encoded with 13 zeros, followed by a ‘1’ and then two more zeros (as an example).  
Claim 14 is rejected for similar reasons as claim 7.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Col et al., U.S. Patent No. 8,090,931 (as cited by applicant and herein referred to as Col).
Referring to claim 15, Winkel has taught a processor comprising:
a) an instruction fetch unit configured to:
a1) determine that two store instructions fetched from memory are fusible (see at least step 304 in FIG.3) by determining that the two store instructions have a same instruction form (e.g. the form shown in FIGs.2B-2C), store data in contiguous memory locations (e.g. from FIGs.2B-2C, one store stores to r3+3 and the other store stores to r3+4.  These locations are contiguous), and are consecutive in a fetch queue (see paragraph [0027].  In one embodiment, one of the criteria for fusion is that the stores are adjacent (directly next to each other in the instruction/fetch queue)), wherein the instruction form defines a format that the instruction is encoded in (both stores have a form defining a base+offset (also known as register indirect with immediate update) format/encoding (r3 being the base and +X being the offset)); and
a2) recode the two store instructions into a fused store instruction (see FIG.2B and note the two stores are recoded as a larger fused store);
b) Winkel has not taught an instruction sequencing unit configured to:
b1) receive the fused store instruction from the instruction fetch unit; and
b2) store the fused store instruction as an entry in an issue queue, wherein a first half of the fused store instruction is stored to a first half of the issue queue, and a second half of the fused store instruction is stored to a second half of the issue queue;
However, Col has taught that a dispatcher sends instructions on to execution units when the dispatcher determines that source operands are ready (see column 5, lines 35-43).  Thus, this requires that the dispatcher 118 queues instructions, which wait until they are ready to go to execution units.  Note from FIG.6 that a fused instruction goes into (is queued in) the dispatcher.  Fields 308, 312, and 316 may be seen as being stored in one half of the queue, and fields 320 and 324 are in a second half of the queue.  Such queueing is known in the art so as to hold instructions until they are ready, thereby avoiding executing instructions before they are ready, which could cause incorrect results.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkel to include an instruction sequencing unit configured to: receive the fused store instruction from the instruction fetch unit; and store the fused store instruction as an entry in an issue queue, wherein a first half of the fused store instruction is stored to a first half of the issue queue, and a second half of the fused store instruction is stored to a second half of the issue queue.
c) Winkel has also not taught a load-store unit configured to:
c1) receive the fused store instruction from the issue queue via a vector/scalar unit;
c2) generate a store address using the first half of the fused store instruction;
c3) store the store address in a store reorder queue; and
c4) store data identified by the second half of the fused store instruction in a store data queue.
However, Col has taught this as well.  That is, the fused instruction is received in the form of STA and STD microinstructions (see FIG.6).  The first half of the fused instruction (STA microinstruction) is used to generate an address that is stored in store buffer (FIG.7, step 736).  This store buffer is a store reorder queue because stores are allowed to execute out of order (see column 9, lines 28-31, and also note the use of the reorder buffer).  In addition, data (the source register CX 368) is stored in reservation station 268 to be accessed by STD unit to obtain the data to be stored.  This process is generally part of system to increase the speed of executing fused store instruction (see column 1, lines 35-36).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Winkel to include a load-store unit configured to: receive the fused store instruction from the issue queue; generate a store address using the first half of the fused store instruction; store the store address in a store reorder queue; and store data from the second half of the fused store instruction in a store data queue.  The examiner notes that Winkel is already capable of handling scalars and vectors (e.g. paragraphs [0058] and [0060]-[0061]).  Hence, any unit may be called a scalar/vector unit, including the unit that connects the issue queue and the load-store unit (e.g. even a bus would be a vector/scalar unit). 
Claim 18 is rejected for similar reasons as claim 2.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Col and Gschwind.
Claims 16-17 are respectively rejected for similar reasons as claims 3-4.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Col and the examiner’s taking of Official Notice.
Claim 19 is rejected for similar reasons set forth in the rejection of claim 6 (parts (a)-(c) and (e) only).
Claim 20 is rejected for similar reasons as claim 6.

Response to Arguments
On pages 13-14 of applicant’s response, applicant argues that claims 1-2 have been amended in such a way that information is defined differently from how it is being interpreted by the examiner, and that Winkel has not taught determination of a same form.
While it is now more clear what is meant by the claimed form, particularly in claim 2, Winkel has still taught determining two instructions have the same form.  This is built into the analysis performed by the processor.  Winkel is looking for two particular store instructions that have particular characteristics.  One shared characteristic is that they have the same form, i.e., format in which they are encoded.  From FIGs.2B-2C, the stores clearly have the same form.  This form includes a base+offset format (also known as Register Indirect with Immediate Update format), where the format dictates that the instructions must have a base register (e.g. FIG.2B, r3) encoded therein, and an offset (e.g. FIG.2B, +0 and +4) encoded therein.  The sharing of form is checked in addition to other characteristics, including that the base register is the same, that the offsets are such that the stores store to contiguous locations, and that the instructions have a store opcode (as opposed to one having a load opcode for instance), among other things.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183